Order entered November 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01041-CV
                                     No. 05-15-01042-CV
                                     No. 05-15-01043-CV
                                     No. 05-15-01044-CV

                    IN THE INTEREST OF M.W., ET AL, CHILDREN

                   On Appeal from the 302nd Judicial District Court
                                 Dallas County, Texas
   Trial Court Cause No. DF-10-13224-U, DF-13-18933-U, DF-14-010751-U, and DF-13-
                                       18931-U

                                           ORDER
       This is an accelerated appeal in a parental termination case and should be finally disposed

within 180 days of the filing of the notice of appeal. See TEX. R. APP. P. 28.4; TEX. R. JUD.

ADMIN. 6.2(a). The notice of appeal was filed August 31, 2015. Based on the filing date of the

clerk’s record, appellant Mother’s brief was due September 30, 2015. By order entered October

2, 2015, we extended the deadline to October 30, 2015. Although we cautioned appellant’s

counsel when we granted the thirty-day extension that no further extensions would be granted

absent exigent circumstances, counsel has filed another motion seeking an additional thirty days

to file the brief stating simply that she “has not had adequate time to prepare a quality brief.”

We GRANT the motion to the extent we ORDER the brief be filed no later than November

12, 2015. No further extensions will be granted.


                                                      /s/   DAVID L. BRIDGES
                                                            PRESIDING JUSTICE